Appeal by defendant from a judgment of the Supreme Court, Westchester County, dated August 16, 1974, which granted plaintiff a divorce, after a nonjury trial. Judgment modified, on the law and the facts, by (1) striking therefrom the sixth decretal paragraph and (2) inserting in the seventh decretal paragraph thereof the words "possession for the use of herself and the child” between the words "awarded” and "all of the furniture in the marital, residence”. As so. modified, judgment affirmed, without costs. Under the circumstances of this case, the plaintiff wife was entitled to possession of the household furnishings. The trial court exceeded its power in unilaterally altering an existing, valid trust agreement executed by defendant for the benefit of his son. Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Brennan, JJ., concur.